DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
Status of the Claims
In the amendment dated 4/06/2021, the following has occurred: Claim(s) 1 has been amended. Claim(s) 4-5 has been canceled. Claim(s) 7-10 has been newly added
Claim(s) 1-3 and 6-10 are pending.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
Claim 1 recites "a processing object." For the purpose of examination, this limitation will be interpreted as -an object where a process can be perform on it-.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP 2011200915) in view of Sekiguchi (US 20020195432) and Sun (CN 105729036).
Regarding claim 1, Matsumoto teaches a laser processing method (pulse laser welding method, par. 1), comprising:
a first irradiation process (first pulse laser PI with a rectangular waveform, par. 12 line 131) of irradiating a first laser light (first pulse laser PI, par. 12 lines 132-133, Fig. 1) on a first region (molten pool formed by first pulsed laser, par. 33 lines 386-387) of a processing object (material3), the processing object including aluminum (material to be welded is an aluminum alloy, par. 1 line 14) and at least one of manganese and magnesium (aluminum alloy has Mn and Mg, par. 17 lines 186-190), a first output value of the first laser light being 3000 W or more (first pulse laser PI at 3 kW, par. 50 line 645);
a second pulse irradiation process (second pulse laser P2 with a rectangular waveform, par. 12 lines 135-136) of irradiating a second laser light (second pulse laser, par. 12 lines 130-131, Fig. 1) on the first region (second pulse laser also irradiates the weld pool, par. 33 lines 390-391) upon completed duration of the first irradiation process (second pulse immediately follows the first laser pulse, Fig. 1), a second output value of the second laser light being not less than 
Matsumoto does not disclose a third irradiation process of irradiating a third laser light on the first region after the second irradiation process, a third output value of the third laser light being lower than the second output value, the third output value decreasing linearly.
Matsuomoto further discloses that the gradual cooling of the second layer weld results in no welding cracks (par. 43, lines 522-523).
Sekiguchi discloses a laser welding method for metals wherein the laser beam power may be reduced in stages or continuously until the power is off, shown in Fig. 2A and Fig. 2B, par. 45, where gradually cooling the melt pool by decreasing the power greatly reduces air bubbles and cracks in the weld (par. 38-39 and 45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Sekiguchi and decrease the power linearly in the third output. Both Matsumoto and Sekiguchi discloses the benefit of gradually cooling the weld pool, therefore, one of ordinary skill in the art would be motivated to use Sekiguchi’s teaching and have a third irradiation process with a linearly decreasing power.
Additionally, Sun (CN 105729036) discloses a welding method for a metal that contains aluminum, manganese, and magnesium which has a third irradiation process where the power is decreased linearly (Fig. 3). It is known in the art for welding a metal that contains aluminum, manganese, and magnesium that the power can be decreased linearly after having two irradiation processes.
Regarding claim 2, Matsumoto in view of Sekiguchi and Sun teaches the method according to claim 1, wherein an irradiation time of the first laser light is not less than 1.0 ms 
Regarding claim 3, Matsumoto in view of Sekiguchi and Sun teaches the method according to claim 1, wherein the first output value is not less than 3000 W and not more than 3300 W (first pulse laser PI is 3 kW, par. 50 line 645).
Regarding claim 6, Matsumoto in view of Sekiguchi and Sun teaches the method according to claim 1, wherein at least a portion of the first region melts in the first irradiation process (molten pool formed by first pulsed laser, par. 33 lines 386-387).
Claim(s) 7-10 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Matsumoto in view of Sekiguchi, Sun, and Zheng (CN 103071924).
Regarding claim 7, Matsumoto in view of Sekiguchi and Sun does not disclose the method according to claim 1, wherein the length of the time of the irradiating the third laser light is shorter than a length of a time of the irradiating the first laser light 
Zheng discloses a laser welding method where the third irradiation process has a irradiation time that is less than the first laser process (descent has a descent rate higher than 0.5 kW/ms, where in the example provided the descent has a time tw1 = 0.3 ms compared to the peak power time tp = 1.4 ms, par. 12, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto in view of Sekiguchi and Sun to incorporate the teachings of Zheng. One of ordinary skill in the art would be able to make the third irradiation process shorter than the first irradiation process based on design specification and material requirements.
Regarding claim 8, Matsumoto in view of Sekiguchi and Sun does not disclose the method according to claim 1, wherein the length of the time of the irradiating the third laser light is not less than 0.5 ms and not more than 1.5 ms 
Zheng discloses a laser welding method wherein the length of the time of the irradiating the third laser light is not less than 0.5 ms and not more than 1.5 ms (descent has a descent rate higher than 0.5 kW/ms, where one of ordinary skill in the art would be able to choose a descent rate that would result in a time between 0.5 ms and 1.5 ms in order to obtain a good weld; for example with a peak power Pp = 3 kW and welding power Pw that is 60% of 3 kW or 1.8 kW, the descent rate would be 1.8 kW/ms to achieve a descent time of 1 ms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto in view of Sekiguchi and Sun to incorporate the teachings of Zheng. One of ordinary skill in the art would be able to make the third irradiation process between 0.5 msec and 1.5 msec based on design specification and material requirements.
Regarding claim 9, Matsumoto in view of Sekiguchi and Sun does not disclose the method according to claim 2, wherein the length of the time of the irradiating the third laser light is not less than 0.5 ms and not more than 1.5 ms 
Zheng discloses a laser welding method wherein the length of the time of the irradiating the third laser light is not less than 0.5 ms and not more than 1.5 ms (descent has a descent rate higher than 0.5 kW/ms, where one of ordinary skill in the art would be able to choose a descent rate that would result in a time between 0.5 ms and 1.5 ms in order to obtain a good weld; for example with a peak power Pp = 3 kW and welding power Pw that is 60% of 3 kW or 1.8 kW, the descent rate would be 1.8 kW/ms to achieve a descent time of 1 ms).
. One of ordinary skill in the art would be able to make the third irradiation process between 0.5 msec and 1.5 msec based on design specification and material requirements.
Regarding claim 10, Matsumoto in view of Sekiguchi and Sun does not disclose the method according to claim 7, wherein the length of the time of the irradiating the third laser light is not less than 0.5 ms and not more than 1.5 ms 
Zheng discloses a laser welding method wherein the length of the time of the irradiating the third laser light is not less than 0.5 ms and not more than 1.5 ms (descent has a descent rate higher than 0.5 kW/ms, where one of ordinary skill in the art would be able to choose a descent rate that would result in a time between 0.5 ms and 1.5 ms in order to obtain a good weld; for example with a peak power Pp = 3 kW and welding power Pw that is 60% of 3 kW or 1.8 kW, the descent rate would be 1.8 kW/ms to achieve a descent time of 1 ms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto in view of Sekiguchi and Sun to incorporate the teachings of Zheng. One of ordinary skill in the art would be able to make the third irradiation process between 0.5 msec and 1.5 msec based on design specification and material requirements.
Response to Arguments
Applicant's arguments filed on 08/06/2021 have been fully considered but they are not persuasive. 

The examiner agrees that Matsumoto discloses that a triangular heat pattern that results in crack generation. However, the Examiner disagrees that Fig. 4B would dissuade one of ordinary skill in the art from including a third heating stage with continuously decreasing power. Matsuomoto discloses that the gradual cooling of the second layer weld results in no welding cracks (par. 43, lines 522-523).
Sekiguchi discloses that gradually cooling the melt pool by decreasing the power greatly reduces air bubbles and cracks in the weld (par. 38-39 and 45). Both Matsumoto and Sekiguchi discloses the benefit of gradually cooling the weld pool, therefore, one of ordinary skill in the art would be motivated to use Sekiguchi’s teaching and have a third irradiation process with a linearly decreasing power.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun (CN 106001924) discloses a welding method for a nickel-chrominum alloy that contain aluminum, manganese, and magnesium and has a first, second, and third irradiation (Fig. 2) which are similar to the applicant’s method.
	Wang (CN 111001933) discloses a welding method for silicon-aluminum alloy where the welding method has a first, second, and third irradiation (Fig. 2) which is similar to the applicant’s method. However, the prior art’s filing date is after the applicant’s priority date.
Yu (CN 108511857) discloses a welding method for a aluminum alloy that has a first, second, and third irradiation (Fig. 4) which are similar to the applicant’s method. However, the prior art’s filing date is after the applicant’s priority date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMPSON A CHEN/               Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761